Case 1:20-cv-00210-MSM-PAS Document 1-3 Filed 05/11/20 Page 1 of 2 PagelD #: 30

EXHIBIT C
Case 1:20-cv-00210-MSM-PAS Document 1-3 Filed 05/11/20 Page 2 of 2 PagelD #: 31

 

CITY OF PROVIDENCE

Jorge ©, Elorza, Mayor

May 4. 2020

John B. Ennis
Attorney at Law
2100 Reservoir Ave.
Providence, RI 02920

 

DELIVERY BY ELECTRONIC MAIL ONLY
Re: Tax Lien Sale of 34 Calhoun and 523 Prairie
Dear Attorney Ennis:

In response to your letter of May 1, 2020, the exigencies of the current pandemic
precluded the tax sale from being conducted in a place of assembly. Accordingly, the
tax sale will proceed on May 14" online. Required notice in accordance with state
law have been made to those affected.

While City Hall is closed to the public for public health reasons, there are many other
options to make payment without physically entering the building, These are:

--USPS to the address appearing on this letter

~-FedEx or UPS using the same address

--Online through www. providenceri.gov/collector

--Dropping payment in the dropbox at the rear entry of City Hall, corner of Fulton and
Eddy

--Any question can be asked at collector@providenceri.gov

Payment must be with certified check (or credit card in the case of online payment)
payable to City of Providence and in hand by 4pm on May 13. | have included
duplicate bills to assist the taxpayers.

   

OFFICE OF THE TAX COLLECTOR
Providence City Hall | 25 Dorrance Street, Room 203, Providence, Rhode island 02903
401 3315252 ph | 401 454 8247 fax
www.previdenceri.com
